Exhibit 10.8

 

LOGO [g767435ex10_8pg01.jpg]   

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

  

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.     Dealer:  

 

By:  

 

    By:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

12K & UNDER MOTORS   ALL RIGHT AUTO SALES INC 1ST CHOICE AUTO SALES INC   ALL
SEASON AUTO SALES LLC 1ST CLASS AUTO SALES   ALL SEASONS AUTO SALES 24/7 MOTORS
LLC   ALL STAR AUTO SALES 247 AUTO SALES   ALL STAR DODGE CHRYSLER JEEP 3
BROTHERS INC   ALL STAR MOTORS INC 301CARSALES.COM   ALLAN VIGIL FORD 31 W AUTO
BROKERS INC   ALLANS SHOWCASE 4 WHEELS OF FOX LAKES SALES   ALLEN TURNER
AUTOMOTIVE 40 HIGHWAY AUTO SALES LLC   ALLSTAR MOTORS, INC. 4042 MOTORS LLC  
ALM MALL OF GEORGIA 5 STAR AUTO SALES   ALMA CHEVROLET BUICK GMC 60 WEST AUTO
SALES LLC   AL’S AUTO MART 83 AUTO SALES LLC   ALTERNATIVES A & D MOTORS, INC.  
ALWAYS APPROVED AUTO LLC A & S GRAND AVE   AMBAR MOTORS, INC. A 1 AUTO SALES INC
  AMERICAN AUTO SALES WHOLESALE A LOT OF USED CARS   AMERICAN PRESTIGE AUTOS INC
A PLUS CAR SALES & RENTALS INC   AMERICAN SALES & LEASING INC A.R.J.’S AUTO
SALES, INC   AMERIFIRST AUTO CENTER, INC. AACC AUTO CAR SALES, INC   AMG AUTO
SALES INC ABBY’S AUTOS, INC.   ANDY MOHR BUICK PONTIAC GMC ABC AUTOTRADER LLC  
ANDY MOHR CHEVROLET, INC. ABERNETHY CHRYSLER JEEP DODGE   ANDY MOHR FORD, INC.
ACCURATE AUTOMOTIVE OF   ANDY MOHR TOYOTA ACES AUTO MART   ANSWER ONE MOTORS
ACTIVE AUTO SALES   ANTHONY PONTIAC GMC BUICK INC ADAMS AUTO GROUP   ANTHONY
WAYNE AUTO SALES ADAMSON FORD LLC   ANTIQUE MOTORS ADS AUTO DISCOUNT SALES INC  
APPROVAL AUTO CREDIT INC. ADVANCE AUTO WHOLESALE, INC.   ARB WHOLESALE CARS INC
ADVANCED AUTO & TRUCK   ARC AUTO LLC ADVANCED AUTO BROKERS, INC.   ARCH ABRAHAM
NISSAN LTD ADVENTURE CHRYSLER JEEP   ARCH AUTO SALES AFFORDABLE AUTO MOTORS, INC
  ARDMORE AUTO SALES LLC AJ CAR SALES   ARENA AUTO SALES AJ’S AUTO   ARES
FINANCIAL SERVICES LLC AK IMPORTS AUTO SALES   ARMSTRONG FORD OF HOMESTEAD
ALABAMA DIRECT AUTO   ASA REMARKETING ALEXANDRIA MOTORS INC   ASANKA CARS.COM
ALFA MOTORS   ASSOCIATED AUTOMOTIVE GROUP ALL AMERICAN AUTO MART   ATCHINSON
FORD SALES ALL CARS LLC   ATL AUTO TRADE INC ALL IN ONE AUTOMOTIVE GROUP   ATL
AUTOS .COM



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

ATLANTA BEST USED CARS LLC   AUTO PLAZA USA ATLANTA LUXURY MOTORS INC   AUTO
PLUS OF SMITHVILLE LLC ATLANTA USED CARS CENTER, INC   AUTO POINT USED CAR SALES
ATLANTIS RENT A CAR AND   AUTO PORT AUCTION DIRECT USA   AUTO PROFESSION CAR
SALES 2 AURORA MOTOR CARS   AUTO PROFESSIONAL CAR SALES AUTO ACCEPTANCE CENTER  
AUTO RITE, INC AUTO AMERICA   AUTO SALES OF WINTER GARDEN AUTO BANK   AUTO
SELECT AUTO BANK, INC.   AUTO SELECT INC AUTO BRITE AUTO SALES   AUTO SELECTION
OF CHARLOTTE AUTO BROKERS, INC.   AUTO SOURCE CAROLINA LLC AUTO CENTERS NISSAN
INC   AUTO SPECIALISTS AUTO CENTERS ST CHARLES LLC   AUTO SPORT, INC. AUTO CITY
LLC   AUTO STOP INC AUTO CLUB OF MIAMI   AUTO TRADEMARK AUTO CREDIT   AUTO UNION
OF MIAMI INC AUTO DIRECT   AUTO VILLA AUTO DIRECT COLUMBUS OH   AUTO VILLA
OUTLET AUTO DIRECT PRE-OWNED   AUTO VILLA WEST AUTO EXCHANGE   AUTO WAREHOUSE
INC AUTO EXCHANGE   AUTO WEEKLY SPECIALS AUTO EXPRESS CREDIT INC   AUTO WISE
AUTO SALES AUTO EXPRESS ENTERPRISE INC   AUTO WORLD AUTO FINDERS, INC.  
AUTOBRANCH AUTO GALAXY INC   AUTODRIVE, LLC AUTO GROUP USA   AUTOLAND AUTO LAND
AUTO SALES INC   AUTOLAND USA AT SMYRNA AUTO LIAISON INC   AUTOLANTA COLLECTION
AUTO LIBERTY OF ARLINGTON   AUTOMAC USA INC AUTO LINE, INC.   AUTOMART #1 LLC
AUTO LIQUIDATION DIRECT LLC   AUTOMAX AUTO LIQUIDATORS OF TAMPA, INC   AUTOMAX
AUTO MAC 2   AUTOMAX AUTO SALES INC AUTO MARKET   AUTOMAX CHRYSLER DODGE JEEP
AUTO MARKET OF FLORIDA CORP   AUTOMAX OF ANDERSON AUTO MART, INC.   AUTOMAX OF
GREENVILLE AUTO MASTERS AUTO SALES LLC   AUTOMAX OF GREER AUTO MAX   AUTOMOTIVE
DIRECT USA INC AUTO MAX   AUTOMOTIVE GROUP OF OFALLON/CO AUTO NETWORK OF THE
TRIAD LLC   AUTONATION IMPORTS AUTO SALES AUTO PARK CORPORATION   AUTONET GROUP
LLC AUTO PASS SALES & SERVICE CORP   AUTONOMICS AUTO PLAZA INC   AUTOPLEX



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

AUTOPLEX IMPORT   BELL’S AUTO SALES AUTOPLEX, LLC   BELMONTE AUTO IMPORTS
AUTOQUICK, INC.   BENNETTS AUTO SALES OF OCALA AUTORAMA PREOWNED CARS   BENSON
CADILLAC NISSAN, INC. AUTOS BEST INC   BENSON FORD MERCURY AUTOS DIRECT ONLINE  
BENSON NISSAN AUTOS R US   BEREA AUTO MALL AUTOSHOW SALES AND SERVICE   BERGER
CHEVROLET AUTOWAY CHEVROLET   BERKELEY FORD AUTOWAY FORD OF BRADENTON   BERT
SMITH INTERNATIONAL AUTOWAY HONDA ISUZU   BESSEMER AL AUTOMOTIVE LLC AUTOWORLD
USA   BEST AUTO SELECTION INC AVENUE AUTO AND RV   BEST BUY AUTO MART LLC II
AXELROD PONTIAC   BEST BUY AUTO OF TAMPA BAY INC B & B ELITE AUTO SALES LLC  
BEST BUY AUTO SALES OF TAMPA B & W MOTORS   BEST BUY MOTORS BACHMAN AUTO GROUP,
INC.   BEST CAR PRICE USA, INC. BAKER BUICK GMC CADILLAC   BEST CARS KC INC
BAKER’S BODY SHOP   BEST CHEVROLET BALLAS BUICK GMC   BEST DEAL AUTO SALES
BALTIMORE WASHINGTON AUTO   BEST DEAL AUTO SALES INC BANK AUTO SALES   BEST KIA
BARBIES AUTOS CORPORATION   BEST VALUE AUTO SALES INC BARGAIN SPOT CENTER  
BETTER AUTOMALL LLC BARRY BROWN MOTORS LLC   BEXLEY MOTORCAR COMPANY LLC BARTOW
FORD COMPANY   BIG BLUE AUTOS, LLC BARTOW MOTORS   BIG BOYS TOYS FLORIDA LLC
BARTS CAR STORE   BIG CHOICES AUTO SALES INC BARTS CAR STORE INC   BIG M
CHEVROLET BARTS CAR STORE INC   BIG O DODGE OF GREENVILLE, INC BASELINE AUTO
SALES, INC.   BILL BLACK CHEVROLET, BATES FORD INC   BILL BRYAN CHRYSLER DODGE
JEEP BEACH AUTO BROKERS, INC   BILL BRYAN SUBARU BEACH AUTO KINGS   BILL CLOUGH
FORD INC BEACHSIDE RIDE   BILL ESTES CHEVROLET BEASLEY-CROSS PRE OWNED INC  
BILL KAY CHEVROLET GEO INC BEAU TOWNSEND NISSAN, INC.   BILL KAY FORD INC
BEDFORD AUTO WHOLESALE   BILL OWENS AUTO SALES BEEJAY AUTO SALES INC   BILLS &
SON AUTO SALES INC BEFORD AUTO   BILLS AUTO SALES & LEASING,LTD BEHLMANN ST
PETERS PREOWNED   BILTMORE MOTOR CORP. BELAIR ROAD DISCOUNT AUTO   BIRMINGHAM
WHOLESALE AUTO LLC BELLAMY AUTOMOTIVE GROUP, INC   BLAKE HOLLENBECK AUTO SALES
IN BELLS AUTO SALES   BLEECKER BUICK-GMC INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

BLEECKER CHRYSLER DODGE JEEP   BYERS CHEVROLET LLC BLOOMINGTON AUTO CENTER  
BYERS DELAWARE BLUE SPRINGD FORD SALES INC   BYERS DELAWARE AUTO LLC BLUESLADE
MOTOR CARS LLC   BYERS KIA BOB HOOK OF SHELBYVILLE, LLC   BYRONS AUTO SALES BOB
KING MITSUBISHI   C & D AUTO EXCHANGE BOB KING’S MAZDA   C & J AUTO WORLD LLC
BOB MAXEY FORD   C & S SALES BOB MAXEY LINCOLN-MERCURY   CADDY SHACK BOB PULTE
CHEVROLET GEO, INC.   CADILLAC OF NOVI INC BOB STEELE CHEVROLET INC.  
CALIFORNIA AUTO CONNECTION INC BOBB CHRYSLER DODGE JEEP RAM   CALVARY CARS &
SERVICE, INC BOBB SUZUKI   CAMPBELL CHEVOFBOWLGREENKYINC BOBBY LAYMAN CHEVROLET,
INC.   CANCILA MARTY DODGE CHRYSLER J BOBBY MURRAY TOYOTA   CAPITAL AUTO BROKERS
BOB’S AUTO SALES   CAPITAL FORD INC BOMMARITO CHEVROLET MAZDA   CAPITAL MOTORS
BONIFACE HIERS MAZDA   CAPITAL MOTORS LLC BORCHERDING ENTERPRISE, INC   CAPITOL
AUTO BOSAK HONDA   CAPITOL AUTO SALES, INC. BOULEVARD AUTO EXCHANGE 2 INC   CAR
BAZAAR INC OF FRANKLIN BRADLEY CHEVROLET, INC.   CAR BIZ OF TENNESSEE BRAD’S
USED CARS   CAR CENTRAL BRAMAN HONDA OF PALM BEACH   CAR CITY USA LLC BRAMLETT
PONTIAC INC   CAR CONCEPTS REMARKETING BRANDON AUTO MALL FIAT   CAR CONNECTION
BRANDON HONDA   CAR COUNTRY BRANDON MITSUBISHI   CAR CREDIT INC BRANNON HONDA  
CAR CREDIT XPRESS BRECKENRIDGE MOTORS EAST LLC   CAR DEPOT BREVARD VALUE MOTORS
  CAR FACTORY OUTLET BRICKELL HONDA BUICK & GMC   CAR FINDERS, LLC BROMAR LLC  
CAR MART FL.COM BROMLEY AUTO SALES, LLC   CAR SOURCE, LLC. BROOKS AUTO SALES  
CAR ZONE BUCKEYE CITY AUTOMOTIVE GROUP   CARCITY BUCKEYE FORD LINCOLN MERC OF O
  CARDINAL MOTORS INC BUCKEYE MOTORS   CARDIRECT LLC BUCKEYE NISSAN, INC.  
CAREY PAUL HONDA BUDS AUTO SALES   CARL GREGORY CHRYSLER-DODGE- BUSH AUTO PLACE
  CARMART AUTO SALES BUYERS CHOICE AUTO CENTER LLC   CARMART AUTO SALES, INC.
BUZZ KARZ LLC   CARMART AUTOMALL LLC BYERLY FORD-NISSAN, INC   CARMART EXPRESS



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

CAROLINA AUTO EXCHANGE   CHARLOTTE MOTOR CARS LLC CAROLINA MOTORCARS   CHARS
CARS LLC CARPLUS AUTO SALES INC   CHASE AUTO GROUP CARPORT SALES & LEASING, INC.
  CHATHAM PARKWAY TOYOTA CARPROS AUTO SALES   CHESAPEAKE AUTO GROUP CARRIAGE
MITSUBISHI   CHESTATEE FORD INC CARROLLTON MOTORS   CHEVROLET BUICK OF QUINCY
INC. CARS & CREDIT OF FLORIDA   CHEVROLET OF SPARTANBURG CARS & TRUCKS   CHICAGO
AUTO SOURCE INC CARS 4 LESS LLC   CHICAGO MOTORS INC CARS 4 YOU LLC   CHRIS
CARROLL AUTOMOTIVE CARS N CARS, INC.   CHRIS LEITH AUTOMOTIVE INC CARS OF JAX
INC   CHRIS MOTORS AUTO SALES CARS OF SARASOTA LLC   CHRIS SPEARS PRESTIGE AUTO
CARS PLUS LLC   CHRONIC INC. CARS TRUCKS & MORE INC   CIRCLE CITY ENTERPRISES,
INC. CARS UNLIMITED   CITI CARS, INC. CARS YOU CAN TRUST   CITY AUTO SALES
CARSMART, INC.   CITY MOTORS FLORIDA LLC CARXPRESS   CITY STYLE IMPORTS INC CARZ
N TRUX   CITY TO CITY AUTO SALES, LLC CARZ, INC.   CITY USED CARS, INC CARZONE
USA   CJ’S AUTO STORE CARZZ AUTO SALES INC   CLARK CARS INC CAS SALES & RENTALS
  CLARK’S SUNSHINE CASCADE AUTO GROUP, LTD   CLARKSVILLE AUTO SALES CASTLE BUICK
GMC   CLASSIC AUTO GROUP INC CASTRIOTA CHEVROLET GEO INC.   CLASSIC CADILLAC
SAAB CAVALIER AUTO SALES INC   CLASSIC FORD OF GENEVA CBF MOTORS LLC   CLEAN
CARS CC MOTORS INC   CLEARWATER CARS INC CD S AUTOMOTIVE   CLEARWATER TOYOTA
CENTRAL 1 AUTO BROKERS   CLIFT BUICK GMC CENTRAL FLORIDA EXPORTS, INC.   CLINTON
FAMILY FORD CENTRAL MOTOR WERKS, INC   COACHS BEST BUY MOTORS LLC CENTRAL
PONTIAC INC.   COAST TO COAST AUTO SALES CENTURY BUICK   COASTAL AUTOMOTIVE INC
CERTIFIED AUTO CENTER   COCONUT CREEK HYUNDAI CERTIFIED AUTO DEALERS   COGGIN
HONDA CHAMPION CHEVROLET   COLBERT’S AUTO OUTLET CHAMPION OF DECATUR, INC.  
COLUMBUS AUTO RESALE, INC CHAMPION TRUCK CENTER LLC   COLUMBUS AUTO SOURCE
CHARLES BARKER PREOWNED OUTLET   COLUMBUS AUTO WAREHOUSE LLC CHARLES MOTOR CO.  
COLUMBUS CAR TRADER



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

COMMONWEALTH DODGE LLC   CROWN ACURA CONCOURS AUTO SALES, INC.   CROWN AUTO
GROUP INC CONEXION AUTO SALES   CROWN AUTOS CONWAY HEATON INC   CROWN BUICK GMC
CONWAY IMPORTS AUTO SALES   CROWN HONDA CONYERS AUTO MAX   CROWN KIA COOK &
REEVES CARS INC   CROWN KIA COOK MOTOR COMPANY   CROWN MITSUBISHI COPPUS MOTORS
- CHRYSLER,JEEP   CROWN MOTORS INC CORAL SPRINGS OLDSMOBILE, INC   CROWN NISSAN
CORAL WAY AUTO SALES INC   CROWN NISSAN CORNERSTONER AUTOMOTIVE LLC   CRUISER
AUTO SALES CORPORATE FLEET MANAGEMENT   CURRIE MOTORS DRIVERS EDGE CORTEZ MOTORS
  CURRIE MOTORS FRANKFORT INC COUCH MOTORS LLC   CURRY HONDA COUGHLIN
AUTOMOTIVE- PATASKALA   CUSTOM CAR CARE COUGHLIN CHEVROLET- NEWARK   D & D ALL
AMERICAN AUTO SALES COUGHLIN FORD OF CIRCLEVILLE   D & J MOTORS, INC. COUGHLIN
HYUNDAI   DADE CITY AUTOMAX COUGHLIN LONDON AUTO INC   DAN CUMMINS CHV BUICK
PONTIAC COUNTRY HILL MOTORS INC   DAN HATFIELD AUTO GROUP COUNTRY HILL MOTORS,
INC.   DAN TUCKER AUTO SALES COUNTRYSIDE FORD OF CLEARWATER   DANE’S AUTO SALES
LLC COURTESY CHRYSLER JEEP DODGE   DAVCO AUTO LLC COURTESY NISSAN   DAVE
SINCLAIR LINCOLN COURTESY PONTIAC ACURA   DAVES JACKSON NISSAN COWBOYS WHOLESALE
INC   DAVID RICE AUTO SALES COX AUTO SALES   DAVID SMITH AUTOLAND, INC. COX
CHEVROLET INC   DAWSONS AUTO & TRUCK SALES INC COX TOYOTA/SCION   DAYTON ANDREWS
DODGE COYLE CHEVROLET   DAYTON ANDREWS INC. CRAIG & BISHOP, INC.   DAYTON AUTO
SALES INC CRAIG & LANDRETH INC   DBA AUTONATION CHEVROLET CRAMER HONDA OF VENICE
  DEACON JONES AUTO PARK CREDIT CARS USA   DEALERS CHOICE MOTOR COMPANY CREDIT
MASTER AUTO SALE INC   DEALS ON WHEELS CREDIT UNION REMARKETING   DEALS ON
WHEELS WHOLESALE LLC CRENCOR LEASING & SALES   DEALS UMLIMTED CRESTMONT CADILLAC
  DEALZ AUTO TRADE CRESTMONT HYUNDAI, LLC   DEALZ ON WHEELZ LLC CRIST
MOTORSPORTS   DEAN SELLERS, INC. CRM MOTORS, INC.   DECENT RIDE.COM CRONIC
CHEVROLET, OLDSMOBILE-   DEECO’S AUTO SALES INC CROSSROADS FORD OF INDIAN TRL  
DEFOUW CHEVROLET, INC.



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

DENNIS AUTO POINT   DYNASTY MOTORS DENNY’S AUTO SALES, INC.   E & R AUTO SALES
INC DEPENDABLE MOTOR VEHICLES INC   EAGLE LAKE CARS DEREK MOTORCAR CO INC  
EAGLE ONE AUTO SALES DESTINYS AUTO SALES   EARL TINDOL FORD, INC. DETROIT AUTO
PARTS LLC   EAST ANDERSON AUTO SALES DETROIT II AUTOMOBILES   EAST BEACH AUTO
SALES DG & M AUTO SALES INC   EAST LAKE TRUCK & CAR SALES DI LUSSO MOTORCARS  
EASTERN SHORE AUTO BROKERS INC DIAMOND MOTORS OF DAYTONA   EASTGATE MOTORCARS,
INC DIANE SAUER CHEVROLET, INC.   EASY AUTO AND TRUCK DICK BROOKS HONDA   EAZY
RIDE AUTO SALES LLC DICK MASHETER FORD, INC.   ECONO AUTO SALES INC DICK SCOTT
NISSAN, INC.   ECONOMIC AUTO SALES INC DICK WICKSTROM CHEVROLET INC   ECONOMY
AUTO MART DISCOVERY AUTO CENTER LLC   ECONOMY MOTORS LLC DIVERSIFIED AUTO SALES
  ED HOWARD LINCOLN MERCURY INC. DIXIE IMPORT INC   ED NAPLETON ELMHURST IMPORTS
I DIXIE WAY MOTORS INC   ED NAPLETON HONDA DM MOTORS, INC.   ED TILLMAN AUTO
SALES DODGE OF ANTIOCH INC   ED VOYLES HONDA DOMESTIC ACQUISITIONS   ED VOYLES
HYUNDAI DON AYERS PONTIAC INC   ED VOYLES KIA OF CHAMBLEE DON BROWN CHEVROLET,
INC.   EDDIE ANDRESON MOTORS DON FRANKLIN CHEVROLET, BUICK   EDDIE AUTO BROKERS
DON HINDS FORD, INC.   EDDIE MERCER AUTOMOTIVE DON JACKSON CHRYSLER DODGE   EDGE
MOTORS DON JACKSON IMPORTS CARS INC   EDWARDS CHEVROLET CO DON MOORE CHEVROLET
CADILLAC   EJ’S QUALITY AUTO SALES, INC. DON REID FORD INC.   ELITE AUTO SALES
OF ORLANDO DORAL CARS OUTLET   ELITE AUTO WHOLESALE DOTSON BROS CHRYS DODGE PLYM
  ELITE AUTOMOTIVE GROUP DOWNTOWN BEDFORD AUTO   ELITE CAR SALES WEST INC DRIVE
NOW AUTO SALES   ELITE IMPORTS DRIVER SEAT AUTO SALES LLC   ELITE MOTORS, INC.
DRIVERIGHT AUTO SALES, INC.   ELYRIA BUDGET AUTO SALES INC DRIVERS WORLD  
EMPIRE AUTO SALES & SERVICE DRIVEWAY MOTORS   EMPIRE AUTOMOTIVE GROUP
DRIVEWAYCARS.COM   ENON AUTO SALES DRIVING DREAMS AUTO SALES LLC   ENTERPRISE
DRY RIDGE TOYOTA   ENTERPRISE CAR SALES DUBLIN CADILLAC NISSAN GMC   ENTERPRISE
CAR SALES DUVAL CARS LLC   ENTERPRISE CAR SALES DUVAL FORD   ENTERPRISE CAR
SALES



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

ENTERPRISE CAR SALES   FIRST UNION AUTOMOTIVE LLC ENTERPRISE CAR SALES  
FITZGERALD MOTORS, INC. ENTERPRISE LEASING CO OF   FIVE POINTS AUTO GROUP INC
ENTERPRISE LEASING CO. OF ORL.   FIVE STAR AUTO SALES OF ENTERPRISE LEASING
COMPANY   FIVE STAR CAR & TRUCK ENTERPRISE LEASING COMPANY   FIVE STAR DODGE
ENTERPRISE LEASING COMPANY   FIVE STAR FORD STONE MOUNTAIN ERNEST MOTORS, INC.  
FL PRICE BUSTER AUTO SALES ERNIE PATTI AUTO LEASING &   FLAMINGO AUTO SALES
ESTERO BAY CHEVROLET INC   FLEET STREET REMARKETING ESTLE CHEVROLET CADILLAC  
FLETCHER CHRYSLER PRODUCTS INC EXCLUSIVE CARZ AND AUTO   FLORENCE AUTO MART INC
EXCLUSIVE MOTOR CARS LLC   FLORIDA AUTO EXCHANGE EXCLUSIVE MOTORCARS LLC  
FLORIDA FINE CARS INC EXECUTIVE AUTO SALES   FLORIDA TRUCK SALES EXECUTIVE CARS
LLC   FLOW HONDA EXECUTIVE MOTORS   FLOW MOTORS EXOTIC MOTORCARS   FLOWERS HONDA
EXPRESS AUTO SALES NO 1   FMC AUTO SALES INC EXPRESS MOTORS LLC   FOREMAN
MOTORS, INC. EXTREME DODGE DODGE TRUCK   FORT MYERS TOYOTA INC. EXTREME IMPORTS
  FORT PIERCE MOTORS, INC. EZ AUTO & TRUCK PLAZA II INC   FORT WALTON BEACH E-Z
WAY CAR SALES & RENTALS   FORT WAYNE AUTO CONNECTION LLC FAIRLANE FORD SALES,
INC.   FORT WAYNE TOYOTA/LEXUS OF FAITH MOTORS, INC.   FORTUNE MOTOR GROUP
FALCONE AUTOMOTIVE   FOXWORTHY AUTO SUPERSTORE FAME FINANCE COMPANY   FRANK LETA
AUTOMOTIVE OUTLET FAMILY KIA   FRANK MYERS AUTO SALES, INC FANELLIS AUTO   FRANK
SHOOP CHEVY BUICK PONTIA FANTASTIC 4 AUTO SALES   FRED ANDERSON KIA FAST AUTO
SALES, LLC   FRED ANDERSON NISSAN OF RALEIG FASTLANE AUTO CREDIT INC   FRENSLEY
CHRYSLER PLYMOUTH FERCO MOTORS CORP   FRIENDLY FINANCE AUTO SALES FERMAN NISSAN
  FRITZ ASSOCIATES FIAT OF SAVANNAH   FRONTIER MOTORS INC FIAT OF SOUTH ATLANTA
  FUTURE AUTOMOTIVE LLC FIAT OF WINTER HAVEN   G & R AUTO SALES CORP FIRKINS
C.P.J.S.   G & W MOTORS INC FIRKINS NISSAN   GABE ROWE NISSAN FIRST AUTO CREDIT
  GAINESVILLE MITSUBISHI FIRST CHOICE AUTOMOTIVE INC   GANLEY BEDFORD IMPORTS
INC FIRST CLASS AUTO CHOICE   GANLEY CHEVROLET, INC FIRST STOP AUTO SALES  
GANLEY CHRYSLER JEEP DODGE INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

GANLEY EAST, INC   GOOD TO GO AUTO SALES, INC. GANLEY FORD WEST, INC.   GOODMAN
CHEV OLDS CAD NISSAN GANLEY LINCOLN MERCURY   GR MOTOR COMPANY GANLEY, INC  
GRACE AUTOMOTIVE LLC GARY SMITH FORD   GRAINGER NISSAN GASTONIA CHRYSLER JEEP
DODGE   GRANT CAR CONCEPTS GASTONIA NISSAN, INC   GRANT MOTORS CORP. GATES CHEV
PONT GMC BUICK   GRAVITY AUTOS ATLANTA GATES NISSAN, LLC   GRAVITY AUTOS ROSWELL
GATEWAY AUTO PLAZA   GREAT BRIDGE AUTO SALES GATEWAY AUTOMOTIVE SALES &   GREAT
INVESTMENT MOTORS GATOR CHRYSLER-PLYMOUTH, INC.   GREAT LAKES HYUNDAI, INC.
GATOR TRUCK CENTER INC   GREEN LIGHT CAR SALES GATORLAND KIA   GREEN TREE TOYOTA
GENE GORMAN & ASSOC. INC. DBA   GREENBRIER VW LLC GENE GORMAN AUTO SALES  
GREENE FORD COMPANY GENTHE AUTOMOTIVE-EUREKA LLC   GREENLIGHT MOTORS, LLC GEN-X
CORP   GREEN’S TOYOTA GEOFF ROGERS AUTOPLEX   GREG SWEET CHEVY BUICK OLDS
GEORGETOWN AUTO SALES   GREG SWEET FORD INC GEORGIA CHRYSLER DODGE   GRIFFIN
FORD SALES, INC. GERDON AUTO SALES INC   GRIFFIN MOTOR CO, INC GERMAIN FORD  
GROGANS TOWNE CHRYSLER GERMAIN OF SARASOTA   GROW AUTO FINANCIAL INC GERMAIN
TOYOTA   GS AUTO BROKERS LLC GERMAIN TOYOTA   GUARANTEE AUTOMAXX CORPORATION
GERWECK NISSAN   GULF ATLANTIC WHOLESALE INC GETTEL NISSAN OF SARASOTA   GULF
COAST AUTO BROKERS, INC. GETTEL TOYOTA   GULF MOTORS OF FT. MEYERS GINN MOTOR
COMPANY   GWINNETT PLACE NISSAN GLASSMAN OLDSMOBILE, INC.   H & H AUTO SALES
GLEN BURNIE AUTO EXCHANGE, INC   H & H AUTO SALES GLENN BUICK GMC TRUCKS   HAIMS
MOTORS INC GLOBAL AUTO EXPO INC   HALLMAN AUTOMOTIVE GLOBAL MOTORS INC  
HALLMARK HYUNDAI GLOBE AUTO SALES   HAMILTON CHEVROLET INC GLOVER AUTO SALES  
HAMMCO INC GMOTORCARS INC   HANNA IMPORTS GMT AUTO SALES, INC   HANS AUTO GOLDEN
OLDIES   HAPPY AUTO MART GOLLING CHRYSLER JEEP   HAPPY CARS INC GOOD BAD NO
CREDIT AUTO SALES   HARBOR CITY AUTO SALES, INC. GOOD CARS   HARBOR NISSAN GOOD
MOTOR COMPANY   HARDIE’S USED CARS, LLC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

HARDY CHEVROLET

HARDY CHEVROLET INC

HAROLD CHEVROLET BUICK, INC.

HARRELSON NISSA

HARRIET SALLEY AUTO GROUP LLC

HATCHER’S AUTO SALES

HATFIELD USED CAR CENTER

HAVANA FORD INC.

HAWKINSON NISSAN LLC

HEADQUARTER TOYOTA

HEARTLAND CHEVROLET

HEAVENLY IMPORTS LLC

HENDRICK HONDA

HENDRICKSCARS.COM

HENNESSY MAZDA PONTIAC

HERITAGE AUTOMOTIVE GROUP

HERITAGE CADILLAC-OLDS, INC.

HERITAGE MOTOR COMPANY

HERITAGE NISSAN

HERRINGTON AUTOMOTIVE

HIBDON MOTOR SALES

HICKORY HOLLOW CARNIVAL KIA

HIGH Q AUTOMOTIVE CONSULTING

HIGHLINE IMPORTS, INC.

HIGHWAY 31 AUTO SALES LLC

HILBISH MOTORS CO, INC

HILL NISSAN INC

HILLSIDE AUTO SALES

HILLTOP MOTORS

HILTON HEAD MITSUBISHI

HILTON HEAD NISSAN

HOLLYWOOD MOTOR CO #1

HOLLYWOOD MOTOR CO #3

HOMESTEAD MOTORS

HOMETOWN AUTO MART, INC

HONDA CARS OF BRADENTON

HONDA MALL OF GEORGIA

HONDA MARYSVILLE

HONDA OF FRONTENAC

HONDA OF GAINESVILLE

HONDA OF MENTOR

HONDA OF OCALA

HONDA OF TIFFANY SPRINGS

HONDA VOLVO OF JOLIET

 

HONEYCUTT’S AUTO SALES, INC.

HOOVER AUTOMOTIVE LLC

HOOVER CHRYSLER PLYMOUTH DODGE

HOOVER MITSUBISHI CHARLESTON

HOOVER TOYOTA, LLC

HORACE G ILDERTON

HORIZON CARS

HT MOTORS INC

HUBERT VESTER TOYOTA SCION

HUBLER FINANCE CENTER

HUBLER NISSAN, INC.

HUDSON AUTO SALES

HUGH WHITE HONDA

HUNT AUTOMOTIVE, LLC

HUSTON MOTORS INC.

HUTCHINSON PONTIAC GMC

HWY 150 BUYERS WAY, INC.

HYUNDAI CERTIFIED CENTER

HYUNDAI OF BRADENTON

HYUNDAI OF LOUISVILLE

HYUNDAI OF NEW PORT RICHEY

HYUNDAI OF NICHOLASVILLE

HYUNDIA OF GREER

HZF PLAINWELL

I 95 TOYOTA & SCION

I DRIVE USA CORP

ICARS LLC

ICON MOTORS LLC

IDEAL AUTO

IDEAL USED CARS INC

IMAGINE CARS

IMPERIAL MOTORS

IMPERIAL SALES & LEASING INC

IMPEX AUTO SALES

IMPORT AUTO BROKERS INC

IMPORT’S LTD

INDIAN RIVER LEASING CO

INDY AUTO LAND LLC

INDY AUTO MAN LLC

INDY MOTORS SOUTH

INDY MOTORSPORTS

INDY’S UNLIMITED MOTORS

INFINITI OF COLUMBUS, LLC

INFINITI RICHMOND INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

INTEGRITY AUTO PLAZA LLC

INTEGRITY AUTO SALES

INTEGRITY AUTO SALES, INC.

INTEGRITY AUTOMOTIVE

INTERCAR

INTERNATIONAL AUTO LIQUIDATORS

INTERNATIONAL AUTO OUTLET

INTERNATIONAL AUTO WHOLESALERS

INTERSTATE MOTORS LLC

ISAACS PRE-OWNED AUTOS LLC

J & C AUTO SALES

J & M AFFORDABLE AUTO, INC.

J AND J MOTORSPORTS LLC

J&B AUTO SALES & BROKERAGE

J.W. TRUCK SALES, INC.

JACK DEMMER FORD, INC.

JACK MAXTON CHEVROLET INC

JACK MAXTON USED CARS

JACK MILLER KIA

JACK STONES CREEKSIDE SALES

JACKIE MURPHY’S USED CARS

JACK-SON AUTO SALES INC

JACKSONVILLE AUTO SALES LLC

JACOBY MOTORS INC

JAKE SWEENEY CHEVROLET, INC

JAKE SWEENEY MAZDA WEST

JAKE SWEENEY SMARTMART INC

JAKMAX

JAMESTOWN AUTO SALES INC

JARRARD PRE-OWNED VEHICLES

JARRETT FORD OF PLANT CITY

JARRETT GORDON FORD INC

JAX AUTO WHOLESALE, INC.

JAY HONDA

JAY WOLFE AUTO OUTLET

JB’S AUTO SALES OF PASCO, INC.

JC AUTOMAX

JC LEWIS FORD, LLC

JDF AUTO

JEANIES AUTOMOTIVE INC

JEFF SCHMITT AUTO GROUP

JEFF SCHMITT COLUMBUS INC

JEFF WYLEF CHEVROLET OF

JEFF WYLER ALEXANDRIA, INC.115

 

JEFF WYLER CHEVROLET, INC

JEFF WYLER CHRYSLER JEEP DODGE

JEFFREY P. HYDER

JEFFREYS AUTO EXCHANGE

JEMS AUTO SALES INC

JENKINS MAZDA

JENKINS NISSAN, INC.

JEREMY FRANKLINS SUZUKI OF KAN

JERRY HAGGERTY CHEVROLET INC

JERRY WILSON’S MOTOR CARS

JESSE’S AUTO SALES INC

JIM BURKE NISSAN

JIM BUTLER AUTO PLAZA

JIM COGDILL DODGE CO

JIM DOUGLAS SALES AND SERVICE

JIM M LADY OLDSMOBILE INC

JIM ORR AUTO SALES

JIM SKINNER FORD INC

JIM WHITE HONDA

JIM WOODS AUTOMOTIVE, INC.

JIMMIE VICKERS INC.

JIMMY SMITH PONTIAC BUICK GMC

JK AUTOMOTIVE GROUP LLC

JKB AUTO SALES

JMC AUTO BROKERS INC

JODECO AUTO SALES

JOE FIRMENT CHEVROLET

JOE KIDD AUTOMOTIVE INC

JOE KIDD MITSUBISHI

JOE WINKLE’S AUTO SALES LLC

JOHN BELL USED CARS INC

JOHN BLEAKLEY FORD

JOHN HIESTER CHEVROLET

JOHN HINDERER HONDA

JOHN JENKINS, INC.

JOHN JONES AUTOMOTIVE

JOHNNY WRIGHT AUTO SALES LLC

JOHNNYS MOTOR CARS LLC

JOHNSON AUTOPLEX

JOSEPH MOTORS

JT AUTO INC.

JULIANS AUTO SHOWCASE, INC.

JUST-IN-TIME AUTO SALES INC

K T AUTO SALES LLC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

KAHLER AUTO SALES LLC

KAISER PONTIAC BUICK GMC

KALER LEASING SERVICES INC

KAR CONNECTION

KARL FLAMMER FORD

KASPER CHRYSLER DODGE JEEP

KATHY’S KARS

KC CARPLEX LLC

KDK AUTO BROKERS

KEFFER OF MOORESVILLE, LLC

KEFFER PRE-OWNED SOUTH

KEGANS AUTOMOTIVE GROUP LLC

KEITH HAWTORNE FORD

KEITH PIERSON TOYOTA

KELEMEN AUTO SALES

KELLEY BUICK GMC INC

KELLY & KELLY INVESTMENT CO IN

KELLY FORD

KELLYS KARZ LLC

KEN GANLEY NISSAN INC

KENDALL MITSUBISHI

KENDALL TOYOTA

KENNYS AUTO SALES, INC

KEN’S AUTOS

KENS KARS

KERRY NISSAN, INC.

KERRY TOYOTA

KEY CHRYLSER PLYMOUTH INC

KIA ATLANTA SOUTH

KIA COUNTRY OF SAVANNAH

KIA MALL OF GEORGIA

KIA OF ALLIANCE

KIA OF CANTON

KING AUTOMOTIVE, LLC

KING MOTORS

KING SUZUKI OF HICKORY LLC

KINGS AUTO GROUP INC

KINGS AUTOMOTIVE INC

KING’S COLONIAL FORD

KINGS FORD, INC

KINGS HONDA

KINGS OF QUALITY AUTO SALES

KLASSIC CARS LLC

KMAX INC

 

KNAPP MOTORS

KNE MOTORS, INC.

KNH WHOLESALE

KNOX BUDGET CAR SALES & RENTAL

KOE-MAK CORP

KOETTING FORD INC

KUNES COUNTY FORD OF ANTIOCH

L & M MOTORS, LLC

LA AUTO STAR, INC.

LAFONTAINE AUTO GROUP

LAGRANGE MOTORS

LAKE NISSAN SALES, INC.

LAKE NORMAN MOTORS LLC

LAKE PLACID MOTOR CAR, INC

LAKE ST LOUIS AUTO

LAKE WALES CHRSYLER DODGE

LAKELAND AUTO MALL

LAKELAND CAR COMPANY LLC

LAKELAND CHRYSLER DODGE

LAKELAND TOYOTA INC.

LALLY ORANGE BUICK PONTIAC GMC

LANCASTER AUTOMOTIVE

LANCASTER MOTOR CO.

LANCASTERS AUTO SALES, INC.

LANDERS MCLARTY CHEVROLET

LANDERS MCLARTY SUBARU

LANDERS TOYOTA OF HAZELWOOD

LANDMARK AUTO INC

LANDMARK CDJ OF MONROE, LLC

LANE 1 MOTORS

LANG CHEVROLET COMPANY

LANGDALE HONDA KIA OF

LANIGAN’S AUTO SALES

LARRY JAY IMPORTS, INC

LARRY ROESCH-CHRYSLER JEEP INC

LASCO FORD INC

LATIN MOTORS INTERNATIONAL LLC

LAWRENCEBURG CHEVROLET INC

LEASDERS AUTO SALES LLC

LEBANON FORD LINCOLN

LEE’S AUTO SALES, INC

LEES SUMMIT DODGE CHRYSLER JEE

LEGACY MOTORS

LEITH MITSUBISHI



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

LEXUS OF SARASOTA

LEXUS RIVER CENTER

LGE CORP

LIBERTY AUTO CITY INC

LIBERTY FORD SOLON, INC.

LIBERTY FORD, INC

LIBERTY MOTORS LLC

LIBERTY USED MOTORS INC

LIPTON TOYOTA

LITTLE RIVER TRADING CO OF

LMN AUTO INC

LOCHMANDY AUTOS

LOKEY NISSAN

LONDOFF JOHNNY CHEVROLET INC

LONGSTREET AUTO

LONGWOOD KIA MITSUBISHI

LOU BACHRODT CHEVROLET

LOU SOBH AUTOMOTIVE OF

LOUDON MOTORS, INC

LOWERY BROS. OVERSTOCK LLC

LOWEST PRICE TRANSPORTATION

LUCKY CARS

LUCKY LINE MOTORS INC

LUX MOTOR SALES

LUXOR AUTOMOTIVE INC

LUXURY AUTO DEPOT

LUXURY AUTO LINE LLC

LUXURY AUTO MALL

LUXURY CARS & FINANCIAL, INC.

LUXURY CARS OUTLET

LUXURY FLEET LEASING LLC

LUXURY IMPORTS AUTO SALES

LYNN HINES USED CARS

LYNN LAYTON CHEVROLET

LYONS CHEVROLET BUICK GMC INC

M & M AUTO GROUP INC

M & M AUTO SUPER STORE

M & M AUTO WHOLESALERS, LLC

M & M AUTO, INC.

MA & PAS AUTO SALES & SERVICE

MACATAWA AUTO & FINANCE CO

MACHADO AUTO SELL LLC

MAGIC MOTORS CENTER

MAHER CHEVROLET INC

 

MAINLAND AUTO SALES INC

MAINSTREET AUTOMART LLC

MANASSAS AUTO TRUCK & TRACTOR

MANASSAS AUTOMOBILE GALLERY

MARANATHA AUTO

MARCH MOTORS INC.

MARIETTA AUTO MALL CENTER

MARK SWEENEY BUICK PONTIAC GMC

MARKS AUTO SALES

MARLOZ OF HIGH POINT

MARSHALL FORD

MARSHALL MOTORS OF FLORENCE

MASHALLAH IMPORTS LLC

MASTER CAR INTERNATIONAL, INC

MASTER CARS

MATHEWS BUDGET AUTO CENTER

MATHEWS FORD INC.

MATHEWS FORD OREGON, INC

MATIA MOTORS, INC

MATRIX AUTO SALES, INC.

MATT CASTRUCCI

MATTHEWS MOTOR COMPANY

MATTHEWS MOTORS INC.

MATTHEWS-HARGREAVES CHEVROLET

MAXIE PRICE CHEVROLETS OLDS,

MAXIMUM DEALS, INC.

MAXKARS MOTORS

MAYSVILLE AUTO SALES

MC AUTO

MCABEE MOTORS

MCCLUSKY AUTOMOTIVE LLC

MCFARLAND CHEVROLET-BUICK, INC

MCGHEE AUTO SALES INC.

MCJ AUTO SALES OF CENTRAL FLOR

MCKENNEY CHEVROLET

MCKENZIE MOTOR COMPANY, INC,

MCPHAILS AUTO SALES

MCVAY MOTORS, INC.

MEADE BROTHERS AUTO LLC

MECHANICSVILLE TOYOTA

MEDINA AUTO BROKERS

MEDINA AUTO MALL

MEDLIN MOTORS, INC.

MELRAY MOTORS CORP



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

MELROSE PARK AUTO MALL

MEMBERS SALES AND LEASING INC

MENTOR NISSAN

MERCEDES- BENZ OF BEDFORD

MEROLLIS CHEVROLET SALES

METRO IMPORTS INC

METRO USED CARS

METROLINA AUTO SALES INC

MGM AUTO SALES

MIA REPOS LLC

MIAMI AUTO COLLECTION, INC

MIAMI AUTO SHOW LLC

MIAMI AUTO WHOLESALE

MIAMI CARS INTERNATIONAL INC

MICHAEL’S AUTO SALES CORP

MID AMERICA AUTO EXCHANGE INC

MID AMERICA AUTO GROUP

MID ATLANTIC AUTO SALES INC

MID RIVERS MOTORS

MIDDLE TENNESSEE AUTO MART LLC

MIDFIELD MOTOR COMPANY, INC.

MIDSTATE MOTORS

MID-TOWN MOTORS LLC

MIDWAY AUTO GROUP

MIDWAY MOTORS

MIDWEST AUTO STORE LLC

MIDWEST FINANCIAL SERVICES

MIDWEST MOTORS & TIRES

MIDWESTERN AUTO SALES, INC.

MIG CHRYSLER DODGE JEEP RAM

MIKE BASS FORD

MIKE CASTRUCCI CHEVY OLDS

MIKE CASTRUCCI FORD OF ALEX

MIKE CASTRUCCI FORD SALES

MIKE ERDMAN TOYOTA

MIKE PRUITT HONDA, INC

MIKES TRUCKS AND CARS

MILE STRETCH AUTO SALES

MILES AUTO SALES

MILLENIUM AUTOMOTIVE GROUP

MILTON DODGE CHRYSLER JEEP

MILTON MARTIN HONDA

MINIVAN SOURCE, INC.

MIRA AUTO SALES LLC

 

MIRACLE CHRYSLER DODGE JEEP

MISSOURI MOTORS LLC

MITCH RUBINSTEIN MOTOR CO

MITCHELL COUNTY FORD LLC

MITCHELL MOTORS

MIX MOTORS INC

MJ AUTO SALES

MODERN CHEVROLET

MODERN CORP

MONARCH CAR CORP

MONROE DODGE/CHRYSLER INC.

MONTGOMERY MOTORS

MONTROSE FORD LINCOLN/MERCURY

MOORE NISSAN

MOORING AUTOMOTIVE GROUP LLC

MORNING STAR MOTORS

MORRISVILLE AUTO SALES

MORROWS AUTO SALES

MOTOR CAR CONCEPTS II

MOTOR CARS HONDA

MOTORCARS

MOTORCARS TOYOTA

MOTORHOUSE INC

MOTORMART LLC

MOTORMAX OF GRAND RAPIDS

MOTORS DRIVEN INC

MOTORVATION MOTOR CARS

MR AUTO SALES

MULLEN AUTO SALES LLC

MULLINAX FORD OF PALM BEACH

MURPHY AUTO CENTER OF

MURRAY’S USED CARS

MY CAR LLC

MYLENBUSCH AUTO SOURCE LLC

N & D AUTO SALES, INC.

NALLEY HONDA

NANO MOTORS COMPANY

NAPLETONS NISSAN/NAPLETONS

NAPLETON’S RIVER OAKS CHRYSLER

NAPLETON’S RIVER OAKS KIA

NATIONAL ADVANCE CORP

NATIONAL ADVANCE CORP

NATIONAL AUTO SALES

NATIONAL AUTOMOTIVE, INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

NATIONAL CAR MART, INC

NATIONAL ROAD AUTOMOTIVE LLC

NATIONWIDE AUTOMOTIVE GROUP

NELSON AUTO SALES

NELSON MAZDA

NELSON MAZDA RIVERGATE

NEUHOFF AUTO SALES

NEW CARLISLE CHRYSLER JEEP

NEW DAWN AUTO MALL

NEW GENERATION MOTORS INC

NEW LIFE AUTO SALES LLC

NEWPORT AUTO GROUP

NEWPORT UNIVERSAL GROUP CORP

NEWTON’S AUTO SALES, INC.

NEXT CAR INC

NICHOLAS DATA SERVICES, INC.

NICKS AUTO MART

NIMNICHT PONTIAC

NISSAN OF MELBOURNE

NISSAN ON NICHOLASVILLE

NORTH ATLANTA AUTO SUPERSTORE

NORTH ATLANTA MOTORS LLC

NORTH BROTHERS FORD, INC

NORTH IRVING MOTORS INC

NORTHEND MOTORS INC

NORTHERN AUTO MART

NORTHLAND AUTO SALES

NORTHPOINTE AUTO SALES

NORTHWEST MOTORS INC

NOURSE CHILLICOTHE

NUMBER ONE IN RADIO ALARMS INC

NUOVO INIZIO OF FLORIDA, INC.

OCEAN AUTO BROKERS

OCEAN HONDA

O’CONNORS AUTO OUTLER

OFF LEASE FINANCIAL, INC.

OFFLEASE AUTOMART LLC

OKOLONA MOTOR SALES

OLATHE FORD SALES, INC.

OLDHAM MOTOR COMPANY LLC

OLYMPIC MOTOR CO LLC

OLYMPIC SALES & SERVICE

ON THE ROAD AGAIN, INC.

ON TRACK AUTO MALL, INC.

 

ORANGE PARK AUTO MALL

ORANGE PARK DODGE

ORLANDO AUTOS

ORLANDO DODGE, INC.

ORLANDO HYUNDAI

OSCAR MOTORS CORPORATION

OVERFLOW MOTORS LLC

OXMOOR FORD LINCOLN MERCURY

OXMOOR TOYOTA

PACE CAR

PACE CHEVROLET BUICK GMC

PACE MOTOR COMPANY

PALM BAY FORD

PALM BAY MOTORS

PALM BEACH AUTO DIRECT

PALM CHEVROLET

PALM CHEVROLET OF GAINESVILLE

PALMETTO 57 NISSAN

PALMETTO FORD

PALMETTO WHOLESALE MOTORS

PAPPADAKIS CHRYSLER DODGE JEEP

PAQUET AUTO SALES

PARADISE MOTOR SPORTS

PARAMOUNT AUTO

PARK AUTO MALL, INC

PARK AUTO PLAZA LLC

PARKS AUTOMOTIVE, INC

PARKS CHEVROLET - GEO

PARKWAY FORD, INC.

PARKWAY MITSUBISHI

PARKWAY MOTORS INC

PATRICK O’BRIEN JR CHEVROLET

PATRIOT AUTOMOTIVE SALES &

PATTERSON AUTOMOTIVE, INC.

PAUL CLARK ENTERPRISES INC

PAUL MILLER FORD, INC.

PAUL WALSH NISSAN INC

PAYLESS AUTO DEALS LLC

PAYLESS AUTO OF TULLAHOMA

PAYLESS CARS SALES GREENSBORO

PAYLESS MOTORS LLC

PCT ENTERPRISES OF FLORIDA LLC

PEGGY’S AUTO SALES

PELHAM’S AUTO SALES



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

PENSACOLA AUTO BROKERS, INC

PERFORMANCE CHEVROLET BMW

PERFORMANCE CHRYSLER JEEP DODG

PERFORMANCE GMC OF

PERFORMANCE TOYOTA

PETE MOORE CHEVROLET, INC

PETE MOORE IMPORTS, INC

PETERS AUTO SALES, INC.

PG MOTORS LLC

PHILIP MOTORS INC

PHILLIPS CHRYSLER-JEEP, INC

PHILMARK INC

PHOENIX MOTORS

PHOENIX SPECIALTY MOTORS CORP

PIEDMONT AUTO SALES INC

PILES CHEV-OLDS-PONT-BUICK

PINELLAS MOTORS INC

PINEVILLE IMPORTS

PLAINFIELD AUTO SALES, INC.

PLAINFIELD FAMILY AUTO & REPAI

PLANET SUZUKI

PLATINUM AUTO SALES

PLATINUM AUTO SALES & LEASING

PLATTNER’S

PLAZA LINCOLN MERCURY

PLAZA PONTIAC BUICK GMC INC

POGUE CHEVROLET INC

PORT MOTORS

PORTAL AUTOMOTIVE INC

POWER MOTORS LLC

POWER PONTIAC GMC OLDSMOBILE

POWERBUY MOTORS

PRADO AUTO SALES

PREFERRED AUTO

PREMIER AUTO BROKERS, INC.

PREMIER AUTO GROUP

PREMIER AUTO SALES

PREMIER AUTOS OF ALTON

PREMIER MAZDA/CDJ AUTOMOTIVE

PREMIER ONE MOTOR CARS INC

PREMIERE CHEVROLET, INC.

PREMIUM AUTO BY RENT

PREMIUM MOTORS LLC

PRESTIGE AUTO EXCHANGE

 

PRESTIGE AUTO MALL

PRESTIGE AUTO SALES II INC

PRESTIGE MOTORS

PRESTIGE MOTORS OF VIERA

PRESTON AUTO OUTLET

PRICE RIGHT STERLING HEIGHTS

PRICE WISE AUTO SALES, INC.

PRICED RIGHT CARS, INC

PRIDE AUTO SALES

PRIME MOTORS INC

PRIME MOTORS, INC.

PROCAR

PROFESSIONAL AUTO SALES

PROVIDENCE AUTO GROUP LLC

PT AUTO WHOLESALE

QUALITY IMPORTS

QUEEN CITY AUTO SALES

R & B CAR COMPANY

R & Z AUTO SALES

R AND R MOTORS

RAMOS AUTO LLC

RAMSEY MOTORS

RANKL & RIES MOTORCARS, INC

RAY CHEVROLET

RAY LAETHEM BUICK GMC INC

RAY PEARMAN LINCOLN MERCURY

RAY SKILLMAN CHEVROLET

RAY SKILLMAN EASTSIDE

RAY SKILLMAN NORTHEAST MAZDA

RAY SKILLMAN OLDSMOBILE AND

RAY SKILLMAN USED CAR

RAY SKILLMAN WESTSIDE

RAYMOND CHEVROLET KIA

RE BARBER FORD INC

READY CARS INC

REAL BIZ AUTOMOTIVES

REALITY AUTO SALES INC

REDSKIN AUTO SALES INC

REGAL PONTIAC, INC.

REGIONAL WHOLESALE

REID’S AUTO CONNECTION

REIDSVILLE NISSAN INC

RELIABLE TRUCK SALES

RENEWIT CAR CARE



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

REVOLUTION MOTORS LLC

RICART FORD USED

RICE AUTO SALES

RICHARD HUGES AUTO SALES

RICHARD KAY AUTOMOTIVE

RICK CASE CARS INC

RICK CASE MOTORS, INC.

RICK HILL NISSAN INC

RICK MATTHEWS BUICK PONTIAC

RICKS AUTO SALES

RIDE N DRIVE

RIDE TIME, INC.

RIGHT HOUR AUTO SALES INC

RIGHTWAY AUTOMOTIVE CREDIT

RIOS MOTORS

RIVER CITY AUTO SALES INC

RIVERGATE TOYOTA

RIVERSIDE MOTORS, INC

RIVIERA AUTO SALES SOUTH, INC.

RIV’S MOTORSPORTS

RJ’S AUTO SALES

RML HUNTSVILLE AL AUTOMOTIVE

ROAD MASTER AUTO SALES LLC

ROADKILL AUTO, INC.

ROB PARTELO’S WINNERS

ROBERTS COMPANY MOTOR MART LLC

ROCK ROAD AUTO PLAZA

ROD HATFIELD CHRYSLER DGE JEEP

ROGER WILLIAMS AUTO SALES

ROGER WILSON MOTORS INC

ROSE AUTOMOTIVE INC

ROSE CITY MOTORS

ROSE CITY MOTORS

ROSE CITY MOTORS

ROSE CITY MOTORS 2

ROSEDALE AUTO SALES INC

ROSEN HYUNDAI OF ALGONQUIN LLC

ROSEN MAZDA

ROSEN MAZDA OF LAKE VILLA

ROSEN NISSAN

ROSWELL MITSUBISHI

ROUEN CHRYSLER DODGE JEEP INC

ROUEN MOTORWORKS LTD

ROUNTREE-MOORE INC

 

ROVING AUTO

ROY O’BRIEN, INC

ROYAL AUTO SALES

ROYAL AUTOTEC INC

ROYAL FAMILY MOTORS INC

ROYAL OAK FORD SALES, INC.

RP AUTOMOTIVE LLC

RPM AUTO SALES

RPM AUTOS

RPT SALES & LEASING LLC

RT 177 AUTO SALES INC

RUSSELL AUTO SALES

S ANDREWS AUTO SALES INC

S S AUTO INC

SABISTON MCCABE AUTO SOLUTIONS

SALTON MOTOR CARS INC

SAM GALLOWAY FORD INC.

SANDERSON AUTO SALES INC

SANDY’S AUTO SALES LLC

SANSING CHEVROLET, INC

SATURN OF SARASOTA, INC.

SAULS MOTOR COMPANY, INC.

SAVANNAH AUTO

SAVANNAH AUTOMOTIVE GROUP

SAVANNAH SPORTS AND IMPORTS

SAVANNAH TOYOTA & SCION

SCOTT CLARK HONDA

SEELYE WRIGHT KIA OF HOLLAND

SELECT AUTO SALES

SELECT MOTORS OF TAMPA INC.

SERRA AUTOMAX - DEACTIVATED

SERRA NISSAN VOLKSWAGON

SERRA VISSER NISSAN INC

SEVERITY MOTORSPORTS INC

SHAD MITSUBISHI

SHARP CARS OF INDY

SHAVER MOTORS OF ALLEN CO INC

SHAWNEE MOTORS GROUP

SHEEHAN PONTIAC

SHEEHY FORD INC

SHEEHY GLEN BURNIE INC.

SHELBYVILLE CHRYSLER PRODUCTS

SHERDAN ENTERPRISES LLC

SHERWOOD AUTO & CAMPER SALES



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

SHERWOOD OF SALISBURY INC

SHOOK AUTO INC

SHORELINE AUTO CENTER INC

SHOW ME AUTO MALL INC

SHOWCASE AUTOS, INC

SHUTT ENTERPRISES INC

SIGN & DRIVE AUTO SALES LLC

SIGN & DRIVE MOTORS LLC

SIGNATURE MOTORS USA LLC

SIMMONS NISSAN

SIMON SAYS ETC CORP

SIMS BUICK GMC NISSAN

SIMS BUICK PONTIAC, LLC

SINA AUTO SALES, INC.

SINCLAIR DAVE LINCOLN MERCURY

SIX AUTO SALES

SKY AUTOMOTIVE GROUP CORP

SMH AUTO

SMITH MOTORS LLC

SOUTH 71 AUTO SALES

SOUTH BEACH MOTOR CARS

SOUTH CHARLOTTE PREOWNED AUTO

SOUTH COUNTY AUTO PLAZA

SOUTH DADE TOYOTA

SOUTH MIAMI FIAT

SOUTH MOTORS HONDA

SOUTHEAST JEEP EAGLE

SOUTHERN AUTOMOTIVE ENTERPRISE

SOUTHERN CARS

SOUTHERN CHEVROLET

SOUTHERN DODGE CHRY JP RAM @ N

SOUTHERN MOTOR COMPANY

SOUTHERN STAR AUTOMOTIVE

SOUTHERN TRUST AUTO GROUP

SOUTHERN TRUST AUTO SALES

SOUTHFIELD JEEP-EAGLE, INC.

SOUTHGATE FORD

SOUTHPORT MOTORS

SOUTHTOWN MOTORS

SPACE & ROCKET AUTO SALES

SPIRIT CHEVROLET-BUICK INC.

SPIRIT FORD INC

SPITZER DODGE

SPITZER KIA

 

SPITZER MOTOR CITY

SPORT MAZDA

SPORTS AND IMPORTS, INC.

SPORTS CENTER IMPORTS INC

SRQ AUTO LLC

ST LOUIS CARS & CREDIT INC

STANFIELD AUTO SALES

STAN’S CAR SALES

STAR MOTORS

STARGATE AUTO SALES LLC

STARK AUTO GROUP

STATE AUT GROUP LLC

STATELINE CHRYSLER DODGE JEEP

STEELY LEASE SALES

STEPHEN A FINN AUTO BROKER

STERLING AUTO SALES

STEVE RAYMAN CHEVROLET, LLC

STEWART AUTO GROUP OF

STEWART MOTORS

STINGRAY CHEVROLET BARTOW LLC

STL AUTO BROKERS

STOKES AUTOMOTIVE INC

STOKES BROWN TOYOTA SCION

STOKES HONDA CARS OF BEAUFORT

STOKES KIA

STONE MOUNTAIN NISSAN

STUCKEY’S CHEVROLET BUICK

SUBARU CONCORD

SUBARU OF DAYTON

SUBARU OF KENNESAW LLC

SUBARU OF MCDONOUGH, LLC

SUBARU OF WICHITA LLC

SUBURBAN AUTO SALES

SUBURBAN CHRYSLER JEEP DODGE

SUFFIELD MOTORS

SUMMIT AUTOPLEX LLC

SUMMIT PLACE KIA

SUMMIT PLACE KIA MT. CLEMENS

SUMMIT PRE-OWNED OF RALEIGH

SUN HONDA

SUN TOYOTA

SUNCOAST KIA

SUNNY FLORIDA MOTORS, INC.

SUNRAY AUTO SALES INC



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

SUNRISE CHEVROLET

SUNSET CHEVROLET INC.

SUNSET MOTORS

SUNSHINE AUTO BROKERS INC

SUNTRUP NISSAN VOLKSWAGEN

SUPER AUTO SALES

SUPER AUTOS MIAMI

SUPER DEAL AUTO SALES LLC

SUPERIOR ACURA

SUPERIOR CHEVROLET

SUPERIOR KIA

SUPERIOR MOTORS NORTH

SUPERIOR PONTIAC BUICK GMC,INC

SUPREME CARRIAGE LLC

SUPREME MOTORS OF NASHVILLE

SUSAN SCHEIN CHRYSLER PLYMOUTH

SUTHERLAND CHEVROLET INC

SUZUKI OF NASHVILLE

TAMERON AUTOMOTIVE GROUP

TAMIAMI FORD, INC.

TAMPA HONDA

TAMPABAYAUTOS.NET

TARGET AUTOMOTIVE

TAYLOR AUTO SALES INC.

TAYLOR MORGAN INC

TAYLOR’S AUTO SALES

TEAM AUTO INC

TEAM AUTOMOTIVE

TEAM NISSAN OF MARIETTA

TED CIANOS USED CAR CENTER

TELLIS FOREIGN AUTO REPAIR INC

TENNESSEE AUTO SALES

TENNESSEE AUTOPLEX, LLC

TENNYSON CHEVROLET, INC.

TERRE HAUTE AUTO AND EQUIPMENT

TERRY CULLEN CHEVROLET

TERRY LABONTE CHEVROLET

TERRY LEE HONDA

THE 3445 CAR STORE, INC.

THE AUTO BROKER

THE AUTO GROUP LLC

THE AUTO LIVERY

THE AUTO PARK INC

THE AUTO SOURCE, INC

 

THE AUTO STORE

THE AUTO STORE

THE AUTO STORE

THE AUTOBLOCK

THE CAR CABANA OF

THE CAR CENTER

THE CAR COMPANY

THE CAR COMPANY SUZUKI

THE CAR CONNECTION, INC.

THE CAR EXCHANGE

THE CAR GUYS AUTO SALES

THE CAR SHOPPE LLC

THE CAR STORE

THE CAR STORE

THE CORNER AUTO SALES

THE LUXURY AUTOHAUS INC.

THE MINIVAN STORE

THE MOTOR GROUP LLC

THE REPO STORE

THE TRUCK FARM OF EASLEY

THOMAS & SON INC.

THOMAS AUTO MART, INC.

THOMASVILLE TOYOTA

THORNTON CHEVROLET, INC

THORNTON ROAD HYUNDAI

THORNTON ROAD KIA

THOROUGHBRED FORD INC

THRIFTY OF GRAND RAPIDS

TIFFIN FORD LINCOLN MERCURY

TILLMAN AUTO LLC

TIM SHORT CHEVY BUICK GMC OF

TINCHER AUTO GROUP

TKP AUTO SALES INC

TNT AUTO SALES INC

TOLEDO METRO AUTO SALES

TOM GILL CHEVROLET

TOM HOLZER FORD

TOM STENHOUWER AUTO SALES INC

TOM TEPE AUTOCENTER INC

TOM WOOD TOYOTA, INC.

TOMLINSON MOTOR COMPANY OF

TONY ON WHEELS INC

TONY’S AUTO SALES OF

TOP CHOICE AUTO



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

TOP GUN AUTO SALES LLC

TOWN & COUNTRY AUTO SALES, LLC

TOWN & COUNTRY FORD, INC.

TOWN & COUNTRY FORD, INC.

TOWNE EAST AUTO

TOYOTA OF CINCINNATI

TOYOTA OF ELIZABETH CITY

TOYOTA OF GASTONIA

TOYOTA OF HOLLYWOOD

TOYOTA OF LOUISVILLE, INC.

TOYOTA OF MCDONOUGH

TOYOTA OF MUNCIE

TOYOTA ON NICHOLASVILLE

TOYOTA WEST/SCION WEST

TRI CITY AUTO SALES

TRIAD AUTOPLEX

TRI-CITY AUTO MART

TRI-COUNTY CHRYSLER PRODUCTS

TROPICAL AUTO OUTLET

TROPICAL AUTO SALES

TRUST MOTORS LLC

TRYON AUTO MALL

TWIN CITY CARS INC

U.S. AUTO GROUP, INC.

U-DRIVE

U-DRIVE AUTO LLC

ULTIMATE AUTO DEALS INC

ULTIMATE IMAGE AUTO, INC

UNITED AUTO SALES

UNITED LUXURY MOTORS LLC

UNITED SALES AND LEASING, INC

UNITED VEHICLE SALES

UNIVERSAL AUTO PLAZA

UNIVERSAL AUTO PLAZA LLC

UNIVERSITY HYUNDAI OF DECATUR

UNIVERSITY KIA

UNIVERSITY MOTORS

UNIVERSITY NISSAN

UNLIMITED AUTOMOTIVE

UNLIMITED MOTORS

UNLIMITED MOTORS

UPPER MARLBORO FORD LLC

US 1 CHRYSLER DODGE JEEP

USA AUTO & LENDING INC

 

USA MOTORCARS

USED AUTO IMPORTS OF FLORIDA

USED CAR FACTORY INC

USED CAR SUPERMARKET

V & S AUTO SALES LLC

V & V AUTO CENTER INC

VA CARS INC

VADEN NISSAN, INC.

VAN PAEMEL SALES

VANN YORK PONTIAC BUICK GMC

VANN YORK PONTIAC, INC.

VANN YORK TOYOTA, INC

VANTAGE MOTORS LLC

VARSITY LINCOLN MERCURY

VEHICLES 4 SALES, INC.

VELOCITY MOTORS INC

VERACITY MOTOR COMPANY LLC

VESTAVIA HILLS AUTOMOTIVE

VICTORIA MOTORS, LLC

VICTORY AUTO EXPRESS INC

VICTORY AUTO INC

VICTORY CHEVROLET BUICK

VICTORY CHEVROLET LLC

VICTORY HONDA OF MONROE

VICTORY LAP MOTORS

VILLAGE AUTOMOTIVE

VIN DEVERS, INC

VINCE WHIBBS PONTIAC-GMC

VININGS ENTERPRISES INC

VIP AUTO ENTERPRISES INC

VIP AUTO GROUP, INC.

VIRGINA MOTOR CO.

VOGUE MOTOR CO INC

VOLUSIA AUTO SALES

VOLVO OF FT. MYERS

VULCAN MOTORS LLC

WABASH AUTO CARE INC

WADE FORD INC

WAGNER SUBARU

WALDEN AUTOMOTIVE ENTERPRISES

WALT SWEENEY FORD, INC

WALT’S LIVE OAK FORD

WANTED WHEELS INC

WASHINGTON BLVD MOTORS



--------------------------------------------------------------------------------

DEALER NAME

 

DEALER NAME

WAYNESVILLE AUTO MART

WEB AUTO BROKERS

WEBBER AUTOMOTIVE LLC

WEINE AUTO SALES EAST

WEINLE AUTO SALES

WEST COUNTY NISSAN LLC

WEST END AUTO SALES & SERVICE

WEST KENDALL TOYOTA

WEST SIDE TOYOTA

WESTSIDE MOTOR CO

WHEELS & DEALS AUTO SALES

WHEELS & DEALS AUTO SALES OF

WHEELS AUTO SALES

WHEELS MOTOR SALES

WHITEWATER MOTOR COMPANY INC

WHOLESALE, INC

WILDCAT AUTO SALES

WILDWOOD MOTORS

WILLETT HONDA SOUTH

WINDSOR AUTO SALES

WINTER PARK AUTO EXCHANGE INC

WMD MOTORS INC

WONDERGEM, INC

WOODBRIDGE MOTORS, INC.

WOODY ANDERSON FORD

WOODY SANDER FORD, INC.

WORLD AUTO, INC.

WORLD CAR CENTER & FINANCING

WORLEY AUTO SALES

WOW CAR COMPANY

WRIGHT’S AUTO SALES

WWW.GETAUCTIONCARS.COM

WYRICK AUTO SALES

XCITING AUTO SALES LLC

XL1 MOTORSPORTS, INC

XTREME MOTORS INC

YARK AUTOMOTIVE GROUP, INC

YERTON LEASING & AUTO SALES

YES AUTO SALES INC

YES AUTOMOTIVE LLC

YES GUARANTEED AUTO FINANCING

YESHUA AUTO SALES LLC

YOUR DEAL AUTOMOTIVE

ZAPPIA MOTORS

 

ZEIGLER CHRYSLER DODGE JEEP

ZENA HOLDINGS LLC

ZOMBIE JOHNS KILLER DEALS LLC